Case 4:17-cv-00145-HCM-RJK Document 481 Filed 03/31/21 Page 1 of 1 PagelD# 16052

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF VIRGINIA
NEWPORT NEWS DIVISION WAR 31 200
ROYCE SOLOMON, et al., individually and CLERK, US. DISTRICT COURT

 

 

 

on behalf of all others similarly situated,

Plaintiffs,
Civil Action No. 4:17-cv-0145-HCM-
v. RIK
AMERICAN WEB LOAN, INC., et al., CLASS ACTION
Defendants.

 

 

ORDER DISMISSING MEDLEY LLC
This matter is before the Court on Plaintiffs’ Motion to Dismiss Medley LLC as a party
defendant pursuant to Federal Rule of Civil Procedure 41(a)(2). The Court having been advised
that all parties have consented to the relief requested therein, Medley LLC is hereby dismissed,

with prejudice, as a Party Defendant in this matter.

SO ORDERED this>/ day of March, 2021.
/s/
Henry Coke Morgan, Jr.
Senior United States. Br Judge
f Li fA A)
Henry C. Morgan, Judge }
United States District Court TW WN (
